DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to amended claim 1 based on the Response filed on 10/24/2022 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Claims 13-14 are canceled. 
Claims 1-12 and 15 are rejected.

Ohta (US 20120217521) rejects the amended features of claim 1: “the plurality of partition walls 61 are comprised of a black light shielding layer and configured to have a thickness corresponding to the black matrices 62, and each partition wall is formed to extend toward a lower surface of a corresponding black matrix of the black matrices”, as shown in Fig. 16:

    PNG
    media_image1.png
    251
    668
    media_image1.png
    Greyscale

However, the inclined partition walls as claims 8-10 can be obviously rejected with the secondary references Lin et al. (US 20140339606) and Wang et al. (US 20190198536).  Lin et al. disclose each partition wall 204 is formed to extend toward (contacted to) a lower surface of a corresponding black matrix 208 of the black matrices. Wang et al. disclose each partition wall 112 is formed to extend toward (NOT contacted to) a lower surface of a corresponding black matrix 108 of the black matrices.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 7 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohta (US 20120217521).

    PNG
    media_image2.png
    380
    466
    media_image2.png
    Greyscale
   
    PNG
    media_image1.png
    251
    668
    media_image1.png
    Greyscale

Regard to claim 1, Ohta discloses a display device, comprising: 
a display panel; and 
a backlight [organic EL unit 10 includes the organic luminescent layer 11 which emits predetermined light and considers as the backlight] configured to provide light to the display panel, 
wherein the display panel comprises: 
a base substrate 13 on which a plurality of thin film transistors are formed [The substrate 13 with the planarizing film is formed by forming the planarizing film for planarizing the top surface of a TFT layer (not illustrated) formed on the substrate 13 [0144]]; 
a color filter layer 21R/G/B (Fig. 2) disposed on the base substrate, the color filter layer comprising 
a plurality of color filters disposed in a matrix form and 
black matrices [second partition 26 (Fig. 6) or second partitioning portions 62 (Fig. 16) ] disposed in-between the plurality of color filters [both the first partitions 25 and the second partitions 26 are made of a photo-absorptive material. For example, the first partitions 25 and the second partitions 26 can be made of carbon black [0134]]; and 
a light collecting layer 
configured to be disposed at an upper part or a lower part of the color filter layer, and 
comprising a plurality of partition walls [first partitions 25 (Fig. 6) or first partitioning portions 61 (Fig. 16)] formed to extend toward the black matrices.  
wherein 
the plurality of partition walls are comprised of a black light shielding layer [first partitions 25 (Fig. 6) or first partitioning portions 61 (Fig. 16) made of photo-absorptive material such as carbon black [0197]] and configured to have a thickness corresponding to the black matrices 62, and 
each partition wall 61 is formed to extend toward a lower surface of a corresponding black matrix of the black matrices 62 [Fig. 6 shows plurality of partition walls 25 formed to extend toward a lower surface of a corresponding (but not contacted) to the black matrices 26.  Fig. 16 shows plurality of partition walls 61 formed to extend toward a lower surface of a corresponding (contact to) the black matrices 62].

Regard to claim 2, Ohta discloses the display device, wherein a vertical space in the light collecting layer which is distinguished by the plurality of partition walls 25/61 correspond to the plurality of color filters.  

Regard to claim 3, Ohta discloses the display device, wherein the light collecting layer further comprises a lens 22 (Fig. 2) disposed in-between the plurality of partition walls.  

Regard to claim 4, Ohta discloses the display device, wherein the lens is disposed at an upper end or a lower end of the light collecting layer.  

Regard to claim 7, Ohta discloses the display device, wherein the lens is disposed at a center of the light collecting layer.  

Regard to claim 11, Ohta discloses the display device, wherein the plurality of partition walls 25/61 are spaced apart at a distance corresponding to each of the plurality of color filters.  

Regard to claim 12, Ohta discloses the display device, wherein the plurality of partition 25/61 walls are formed to be perpendicular to the color filter layer.  

Regard to claim 13, Ohta discloses the display device, wherein the plurality of partition walls 61 are configured to have a thickness corresponding to the black matrices 26/62.  

Regard to claim 14, Ohta discloses the display device, wherein the plurality of partition walls are comprised of a black light shielding layer.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Ohta (US 20120217521) as IDS provided] as applied to claims 1-3.

Ohta fails to disclose the display device, wherein the lens is alternately disposed at an upper end and a lower end of the light collecting layer.  

However, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because the display device, wherein the lens is alternately disposed at an upper end and a lower end of the light collecting layer.  

It would be obvious as a matter of design choice to change “the display device, wherein the lens is alternately disposed at an upper end and a lower end of the light collecting layer”, since applicant has not disclosed that “the lens alternately disposed at an upper end and a lower end of the light collecting layer” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the lens alternately disposed at an upper end and a lower end of the light collecting layer”.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (US 20120217521) as IDS provided] as applied to claim 1 in view of Yukari (WO 2021149349).

Ohta fails to disclose the features of claims 8-10.

    PNG
    media_image3.png
    488
    479
    media_image3.png
    Greyscale

Yukari teaches the display device, wherein
Claim 8: 
the plurality of partition walls are configured to be formed at an incline on the color filter layer 160 [the separation units 141 and 143 are formed in a wall shape that is obliquely inclined].  
Claim 9:
the plurality of partition walls comprises: a first partition wall extending to a first direction: and a second partition wall extending to a second direction which intersect with the first direction, wherein the first partition wall and the second partition wall are provided to be spaced apart from each other.  
Claim 10: 
the first partition wall and the second partition wall are alternately disposed.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Ohta disclosed with the features of claims 8-10 for arranged obliquely to widen the region on the light receiving surface as Yukari taught.

3.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (US 20120217521) as IDS provided] as applied to claim 1 in view of Johnson et al. (US 20140111855).

Ohta also disclose the display device, wherein the plurality of partition walls 25/61 are configured to be formed at a perpendicular (not incline) on the color filter layer (claim 8), wherein the plurality of partition walls comprises: a first partition wall extending to a perpendicular direction and a second partition wall extending to a perpendicular direction (claim 9), wherein the first partition wall and the second partition wall are provided to be spaced apart from each other, wherein the first partition wall and the second partition wall are alternately disposed (claim 10).

Ohta fails to disclose the display device, wherein the plurality of partition walls are configured to be formed at an incline, wherein the plurality of partition walls comprises: a first partition wall extending to a first direction, and a second partition wall extending to a second direction which intersect with the first direction, wherein the first partition wall and the second partition wall are provided to be spaced apart from each other, wherein the first partition wall and the second partition wall are alternately disposed.

    PNG
    media_image4.png
    257
    426
    media_image4.png
    Greyscale

Johnson et al. teaches the display device, wherein the plurality of partition walls 58 are configured to be formed at an incline, wherein the plurality of partition walls comprises: a first partition wall 58 extending to a first direction, and a second partition wall 58 extending to a second direction which intersect with the first direction, wherein the first partition wall 58 and the second partition wall 58 are provided to be spaced apart from each other, wherein the first partition wall and the second partition wall are alternately disposed.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Ohta disclosed wherein the plurality of partition walls are configured to be formed at an incline, wherein the plurality of partition walls comprises: a first partition wall extending to a first direction, and a second partition wall extending to a second direction which intersect with the first direction, wherein the first partition wall and the second partition wall are provided to be spaced apart from each other, wherein the first partition wall and the second partition wall are alternately disposed for reducing cross talk in the display (abstract) Johnson et al. taught.

4.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ohata (US 20120217521) as IDS provided] as applied to claim 1 in view of Tetsuaki et al. (JP H09138393) as IDS provided.

Ohta fails to disclose the display device, wherein the plurality of partition walls comprises a coating layer.

Tetsuaki et al. disclose the display device, wherein the plurality of partition walls comprises a coating layer [Ta, Ti, Al, and ITO are used as the material of the conductive film 3 located on both sides of the piezoelectric material 2 (Embodiment 1). Furthermore, an insulative black resin was applied to the surface as a light reflection preventing film].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Ohta disclosed, wherein the plurality of partition walls comprises a coating layer for providing the surface as a light reflection preventing film as Tetsuali et al. taught.
In Remarks filed on 10/24/2022, Applicant responds that "black matrices" and "plurality of partition walls" are separate and distinct elements (see FIG. 2) such that "each partition wall is formed to extend toward a lower surface of a corresponding black matrix of the black matrices", which may be obviously rejected with the secondary references Lin et al. (US 20140339606) and Wang et al. (US 20190198536) as follow:

5.	Claims 1-4, 7-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hiromi (JP2011069858) as IDS provided in view of Lin et al. (US 20140339606).

    PNG
    media_image5.png
    290
    1101
    media_image5.png
    Greyscale

Regard to claim 1, Hiromi discloses a display device, comprising: 
a display panel; and 
a backlight configured to provide light to the display panel [On the opposite side of the first polarizing plate 116 from the liquid crystal layer 13, an unillustrated illumination device (backlight) including a light source, a light guide plate], 
wherein the display panel comprises: 
a base substrate 11A on which a plurality of thin film transistors 112 are formed; 
a color filter layer disposed on the base substrate, the color filter layer comprising 
a plurality of color filters [color material units 122r, 122g, and 122b] disposed in a matrix form and 
black matrices disposed in-between the plurality of color filters [The partition wall 121 is made of, for example, an acrylic resin containing a light shielding material such as a black pigment, and functions as a black matrix]; and 
a light collecting layer 12i/12h
configured to be disposed at an upper part or a lower part of the color filter layer 122, and 
comprising a plurality of partition walls [The partition wall 121] formed to extend toward the black matrices.  

Hiromi fails to disclose the display device, wherein the plurality of partition walls are comprised of a black light shielding layer and configured to have a thickness corresponding to the black matrices ["black matrices" and "plurality of partition walls" are separate and distinct elements as response on 10/24/2022], and each partition wall is formed to extend toward a lower surface of a corresponding black matrix of the black matrices.

    PNG
    media_image6.png
    334
    799
    media_image6.png
    Greyscale

Lin et al. disclose the display device, wherein the plurality of partition walls [metal grids 112 may be formed of W, Cu, AlCu or a combination thereof [0032]] are comprised of a black light shielding layer [oxide grids 108 may mainly block the incident light by reflecting it] and configured to have a thickness corresponding to the black matrices["black matrices" and "plurality of partition walls" are separate and distinct elements as response on 10/24/2022], and each partition wall 112 is formed to extend toward (NOT contacted to) a lower surface of a corresponding black matrix of the black matrices.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Hiromi disclosed, wherein the plurality of partition walls are comprised of a black light shielding layer and configured to have a thickness corresponding to the black matrices, and each partition wall is formed to extend toward a lower surface of a corresponding black matrix of the black matrices for improving sensitivity and prevent cross-talk for further miniaturization requirements [0005] as Lin et al. taught.
Regard to claim 2, Hiromi discloses the display device, wherein a vertical space in the light collecting layer which is distinguished by the plurality of partition walls correspond to the plurality of color filters.  

Regard to claim 3, Hiromi discloses the display device, wherein the light collecting layer further comprises a lens disposed in-between the plurality of partition walls.  
Regard to claim 4, Hiromi discloses the display device, wherein the lens is disposed at an upper end or a lower end of the light collecting layer (see Figs. 19-20).  
Regard to claim 7, Hiromi discloses the display device, wherein the lens is disposed at a center of the light collecting layer (see Fig. 2 or 10).

Regard to claim 8, Lin et al. disclose the display device, wherein the plurality of partition walls 112 are configured to be formed at an incline on the color filter layer.

Regard to claim 11, Hiromi discloses the display device, wherein the plurality of partition walls are spaced apart at a distance corresponding to each of the plurality of color filters.  

Regard to claim 12, Hiromi discloses the display device, wherein the plurality of partition walls are formed to be perpendicular to the color filter layer.  

Regard to claim 13, Hiromi discloses the display device, wherein the plurality of partition walls are configured to have a thickness corresponding to the black matrices.  

Regard to claim 14, Hiromi discloses the display device, wherein the plurality of partition walls are comprised of a black light shielding layer.  

6.	Claims 1-4, 6-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuaki et al. (JP H09138393) as IDS provided in view of Lin et al. (US 20140339606).

    PNG
    media_image7.png
    312
    1145
    media_image7.png
    Greyscale

Regard to claim 1, Tetsuaki et al. disclose a display device, comprising: 
a display panel 19; and 
a backlight configured to provide light to the display panel [backlight 112 in different embodiments], 
wherein the display panel comprises: 
a base substrate 7 on which a plurality of thin film transistors are formed; 
a color filter layer 8 disposed on the base substrate, the color filter layer comprising 
a plurality of color filters disposed in a matrix form and 
black matrices 8 disposed in-between the plurality of color filters; and 
a light collecting layer [a viewing angle control optical member 32]
configured to be disposed at an upper part or a lower part of the color filter layer, and 
comprising a plurality of partition walls [piezoelectric material 2] formed to extend toward the black matrices.  

Tetsuaki et al. fail to disclose the display device, wherein the plurality of partition walls are comprised of a black light shielding layer and configured to have a thickness corresponding to the black matrices ["black matrices" and "plurality of partition walls" are separate and distinct elements as response on 10/24/2022], and each partition wall is formed to extend toward a lower surface of a corresponding black matrix of the black matrices.

Lin et al. disclose the display device, wherein the plurality of partition walls [metal grids 112 may be formed of W, Cu, AlCu or a combination thereof [0032]] are comprised of a black light shielding layer [oxide grids 108 may mainly block the incident light by reflecting it] and configured to have a thickness corresponding to the black matrices ["black matrices" and "plurality of partition walls" are separate and distinct elements as response on 10/24/2022], and each partition wall 112 is formed to extend toward (NOT contacted to) a lower surface of a corresponding black matrix of the black matrices.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Hiromi disclosed, wherein the plurality of partition walls are comprised of a black light shielding layer and configured to have a thickness corresponding to the black matrices, and each partition wall is formed to extend toward a lower surface of a corresponding black matrix of the black matrices for improving sensitivity and prevent cross-talk for further miniaturization requirements [0005] as Lin et al. taught.

Regard to claim 2, Tetsuaki et al. disclose the display device, wherein a vertical space in the light collecting layer which is distinguished by the plurality of partition walls correspond to the plurality of color filters.  

Regard to claim 3, Tetsuaki et al. disclose the display device, wherein the light collecting layer further comprises a lens disposed in-between the plurality of partition walls.  

Regard to claim 4, Tetsuaki et al. disclose the display device, wherein the lens is disposed at an upper end or a lower end of the light collecting layer.  

Regard to claim 6, Tetsuaki et al. disclose the display device, wherein the lens 32a disposed at the upper end of the light collecting layer is a concave lens, and the lens disposed at the lower end of the light collecting layer is a convex lens (Fig. 2).  

Regard to claim 7, Tetsuaki et al. disclose the display device, wherein the lens is disposed at a center of the light collecting layer.  

Regard to claim 8, Lin et al. disclose the display device, wherein the plurality of partition walls 112 are configured to be formed at an incline on the color filter layer.

Regard to claim 11, Tetsuaki et al. disclose the display device, wherein the plurality of partition walls are spaced apart at a distance corresponding to each of the plurality of color filters.  

Regard to claim 12, Tetsuaki et al. disclose the display device, wherein the plurality of partition walls are formed to be perpendicular to the color filter layer.  

Regard to claim 13, Tetsuaki et al. disclose the display device, wherein the plurality of partition walls are configured to have a thickness corresponding to the black matrices [Ta, Ti, Al, and ITO are used as the material of the conductive film 3 located on both sides of the piezoelectric material 2. Furthermore, an insulative black resin was applied to the surface as a light reflection preventing film].  

Regard to claim 14, Tetsuaki et al. disclose the display device, wherein the plurality of partition walls are comprised of a black light shielding layer[Ta, Ti, Al, and ITO are used as the material of the conductive film 3 located on both sides of the piezoelectric material 2. Furthermore, an insulative black resin was applied to the surface as a light reflection preventing film].  

Regard to claim 15, Tetsuaki et al. disclose the display device, wherein the plurality of partition walls comprises a coating layer [Ta, Ti, Al, and ITO are used as the material of the conductive film 3 located on both sides of the piezoelectric material 2. Furthermore, an insulative black resin was applied to the surface as a light reflection preventing film].  

7.	Claims 1-4, 7-8 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohta (US 20120217521) in view of Lin et al. (US 20140339606).

    PNG
    media_image2.png
    380
    466
    media_image2.png
    Greyscale
     
    PNG
    media_image1.png
    251
    668
    media_image1.png
    Greyscale

Regard to claim 1, Ohta discloses a display device, comprising: 
a display panel; and 
a backlight [organic EL unit 10 includes the organic luminescent layer 11 which emits predetermined light and considers as the backlight] configured to provide light to the display panel, 
wherein the display panel comprises: 
a base substrate 13 on which a plurality of thin film transistors are formed [The substrate 13 with the planarizing film is formed by forming the planarizing film for planarizing the top surface of a TFT layer (not illustrated) formed on the substrate 13 [0144]]; 
a color filter layer 21R/G/B (Fig. 2) disposed on the base substrate, the color filter layer comprising 
a plurality of color filters disposed in a matrix form and 
black matrices [second partition 26] disposed in-between the plurality of color filters [both the first partitions 25 and the second partitions 26 are made of a photo-absorptive material. For example, the first partitions 25 and the second partitions 26 can be made of carbon black [0134]]; and 
a light collecting layer 
configured to be disposed at an upper part or a lower part of the color filter layer, and 
comprising a plurality of partition walls [first partitions 25] formed to extend toward the black matrices.  

Hiromi fails to disclose the display device, wherein the plurality of partition walls are comprised of a black light shielding layer and configured to have a thickness corresponding to the black matrices ["black matrices" and "plurality of partition walls" are separate and distinct elements as response on 10/24/2022], and each partition wall is formed to extend toward a lower surface of a corresponding black matrix of the black matrices.

Lin et al. disclose the display device, wherein the plurality of partition walls [metal grids 112 may be formed of W, Cu, AlCu or a combination thereof [0032]] are comprised of a black light shielding layer [oxide grids 108 may mainly block the incident light by reflecting it] and configured to have a thickness corresponding to the black matrices["black matrices" and "plurality of partition walls" are separate and distinct elements as response on 10/24/2022], and each partition wall 112 is formed to extend toward (NOT contacted to) a lower surface of a corresponding black matrix of the black matrices.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Hiromi disclosed, wherein the plurality of partition walls are comprised of a black light shielding layer and configured to have a thickness corresponding to the black matrices, and each partition wall is formed to extend toward a lower surface of a corresponding black matrix of the black matrices for improving sensitivity and prevent cross-talk for further miniaturization requirements [0005] as Lin et al. taught.

Regard to claim 2, Ohta discloses the display device, wherein a vertical space in the light collecting layer which is distinguished by the plurality of partition walls correspond to the plurality of color filters.  

Regard to claim 3, Ohta discloses the display device, wherein the light collecting layer further comprises a lens 22 (Fig. 2) disposed in-between the plurality of partition walls.  

Regard to claim 4, Ohta discloses the display device, wherein the lens is disposed at an upper end or a lower end of the light collecting layer.  

Regard to claim 7, Ohta discloses the display device, wherein the lens is disposed at a center of the light collecting layer.  

Regard to claim 11, Ohta discloses the display device, wherein the plurality of partition walls are spaced apart at a distance corresponding to each of the plurality of color filters.  

Regard to claim 12, Ohta discloses the display device, wherein the plurality of partition walls are formed to be perpendicular to the color filter layer.  

Regard to claim 13, Ohta discloses the display device, wherein the plurality of partition walls are configured to have a thickness corresponding to the black matrices.  

Regard to claim 14, Ohta discloses the display device, wherein the plurality of partition walls are comprised of a black light shielding layer.  

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hiromi (JP2011069858) as IDS provided [or Tetsuaki et al. (JPH09138393) as IDS provided or Ohta (US20120217521)] in view of Lin et al. (US 20140339606) applied to claims 1-3.

Hiromi or Tetsuaki et al. or Ohta fails to disclose the display device, wherein the lens is alternately disposed at an upper end and a lower end of the light collecting layer.  

However, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because the display device, wherein the lens is alternately disposed at an upper end and a lower end of the light collecting layer.  

It would be obvious as a matter of design choice to change “the display device, wherein the lens is alternately disposed at an upper end and a lower end of the light collecting layer”, since applicant has not disclosed that “the lens alternately disposed at an upper end and a lower end of the light collecting layer” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the lens alternately disposed at an upper end and a lower end of the light collecting layer”.

9.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hiromi (JP2011069858) as IDS provided [or Tetsuaki et al. (JPH09138393) as IDS provided or Ohta (US20120217521)] in view of Lin et al. (US 20140339606) as applied to claim 1 in further view of Yukari (WO 2021149349).

Hiromi or Tetsuaki et al. or Ohta fails to disclose the features of claims 8-10.

    PNG
    media_image3.png
    488
    479
    media_image3.png
    Greyscale

Yukari teaches the display device, wherein
Claim 8: 
the plurality of partition walls are configured to be formed at an incline on the color filter layer 160 [the separation units 141 and 143 are formed in a wall shape that is obliquely inclined].  
Claim 9:
the plurality of partition walls comprises: a first partition wall extending to a first direction: and a second partition wall extending to a second direction which intersect with the first direction, wherein the first partition wall and the second partition wall are provided to be spaced apart from each other.  
Claim 10: 
the first partition wall and the second partition wall are alternately disposed.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Ohta disclosed with the features of claims 8-10 for arranged obliquely to widen the region on the light receiving surface as Yukari taught.

10.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hiromi (JP2011069858) as IDS provided [or Tetsuaki et al. (JPH09138393) as IDS provided or Ohta (US20120217521)] in view of Lin et al. (US 20140339606) as applied to claim 1 in further view of Johnson et al. (US 20140111855).
Hiromi or Tetsuaki et al. or Ohta disclose the display device, wherein the plurality of partition walls are configured to be formed at a perpendicular (not incline) on the color filter layer (claim 8), wherein the plurality of partition walls comprises: a first partition wall extending to a perpendicular direction and a second partition wall extending to a perpendicular direction (claim 9), wherein the first partition wall and the second partition wall are provided to be spaced apart from each other, wherein the first partition wall and the second partition wall are alternately disposed (claim 10).

Hiromi or Tetsuaki et al. or Ohta fails to disclose the display device, wherein the plurality of partition walls are configured to be formed at an incline, wherein the plurality of partition walls comprises: a first partition wall extending to a first direction, and a second partition wall extending to a second direction which intersect with the first direction, wherein the first partition wall and the second partition wall are provided to be spaced apart from each other, wherein the first partition wall and the second partition wall are alternately disposed.

    PNG
    media_image4.png
    257
    426
    media_image4.png
    Greyscale

Johnson et al. teaches the display device, wherein the plurality of partition walls 58 are configured to be formed at an incline, wherein the plurality of partition walls comprises: a first partition wall 58 extending to a first direction, and a second partition wall 58 extending to a second direction which intersect with the first direction, wherein the first partition wall 58 and the second partition wall 58 are provided to be spaced apart from each other, wherein the first partition wall and the second partition wall are alternately disposed.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Ohta disclosed wherein the plurality of partition walls are configured to be formed at an incline, wherein the plurality of partition walls comprises: a first partition wall extending to a first direction, and a second partition wall extending to a second direction which intersect with the first direction, wherein the first partition wall and the second partition wall are provided to be spaced apart from each other, wherein the first partition wall and the second partition wall are alternately disposed for reducing cross talk in the display (abstract) Johnson et al. taught.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871